Citation Nr: 1412242	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of Department of Veterans Affairs nonservice-connected pension benefits in the amount of $23,238.  


REPRESENTATION

Veteran represented by:  Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1974 to August 1977 and from September 1981 to November 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination, dated in March 2011, of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $23, 238.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

According to the determination by the Committee on Waivers in March 2011, the overpayment of $23,238 in this case was created as a result of the RO's November 2010 retroactive termination of the Veteran's nonservice-connected pension benefits on account of his countable income exceeding the maximum annual income limit, effective June 1, 2009.  The RO indicated that the Veteran's failure to report his receipt of Social Security payments in a timely manner led to the debt.  The RO's Committee on Waivers denied the Veteran's request for a waiver of recovery of the overpayment, essentially finding that it would not be against equity and good conscience to deny the waiver request.  In so doing, the Committee stated that it had carefully considered all of the elements that assist in defining equity and good conscience, to include undue financial hardship and fault in the creation of the debt.  

In statements, the Veteran maintains that he notified VA in a timely manner of his income from the Social Security Administration by informing the VA medical center of his Social Security award upon completing a "means test," and that he was not cognizant that he had to notify "two separate parts of the VA."  He also submitted a financial status report with his request for waiver in January 2011.  The report shows in part that the Veteran's net monthly income exceeded his monthly expenses by $39.50 and that he could pay $40 a month towards his debt.  In his calculation, he included not only his Social Security payments but also his wife's net monthly income of $940.50 in salary from a job working at a restaurant.  However, the Veteran has more recently submitted a copy of a divorce decree, indicating that he and his wife divorced in May 2013.  The provisions of the decree stated among other things that the marital home was to be sold and the assets equally divided between the Veteran and his wife.  

In regard to the foregoing, it appears that the Veteran's financial circumstances have changed, and as one of the considerations in determining whether to grant a request for waiver of recovery of the overpayment is undue hardship, the Veteran should be given an opportunity to submit an updated Financial Status Report (VA Form 5655) before his waiver request is further reviewed.  

Accordingly, the case is REMANDED for the following action:

1.  Request an updated VA Form 5655, Financial Status Report, from the Veteran.

2.  Following completion of the foregoing, the RO should readjudicate the Veteran's claim for waiver of recovery of an overpayment of nonservice-connection pension benefits in the amount of $23,238.  If the decision remains adverse to the Veteran, the RO should issue an appropriate supplemental SOC and afford the Veteran the opportunity to respond. 
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

